DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments, see page 7-8, filed 02/15/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections of has been withdrawn per applicant’s amendments.
Allowable Subject Matter
3.	Claims 1-11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Fujisawa et al US 20180031427 (hereinafter “Fujisawa”) discloses a second case includes a projection that projects on an opposite side of a threaded portion of the second case, which is opposite from a first case, while the projection is placed in a passage when the second case is installed to an installation-subject member. An opening is formed in a visible area of an outer peripheral surface of the projection, which is visible at a time of viewing the outer peripheral surface in a flow direction of the measurement-subject medium upon installation of the second case to the installation-subject member, and the projection includes a flow direction changing portion that changes a flow direction of the measurement-subject medium, which is introduced from the passage into an introducing hole through the opening, from a direction along the passage to a direction toward the sensor unit. (Fig 1-13, Paragraph 0030-0079)

Kaiser et al US 20140341255 (hereinafter “Kaiser”) discloses a device for measuring a pressure and a temperature of a fluid medium flowing in a duct, the device including a pressure sensor element; a temperature sensor having a temperature sensor element; a housing that has a connecting piece, the connecting piece being insertable into the duct in an insertion direction, the connecting piece having an interior chamber, the interior chamber having an opening through which the interior chamber may be exposed to the fluid medium; and a carrier substrate, the pressure sensor element being connected electrically and mechanically to the carrier substrate. In order to increase the service life of the temperature sensor, and in order to allow temperature measurement that is as accurate as possible, it is provided, in this context, that the carrier substrate be positioned substantially parallel to the insertion direction in the interior chamber of the connecting piece, the interior chamber extending along the insertion direction, and it is provided that the temperature sensor be connected electrically and mechanically to the carrier substrate. (Fig 1a-2c, Paragraph 0021-0042)

Prior art such as Fujisawa and Kaiser made available do not teach, or fairly suggest, an introduction portion provided in the holding member to be positioned at an inner side of the pipe with respect to the sensor circuit, and arranged inside the pipe when the tube is fixed to the pipe, wherein the introduction portion includes a plurality of blades having blade surfaces extending along a protrusion direction of the introduction portion with respect to the sensor circuit, and the plurality of blades are arranged radially on a perpendicular surface perpendicular to the protrusion direction, and angles defined by the blade surfaces of the adjacent blades are all acute angles. This modification achieves reduction of pressure loss of a measurement medium, ensures amount of drawing in the measurement medium even if the wing is attached at every angle with respect to flow direction of the measurement medium in an effective manner.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855